O’CONNOR, Justice,
dissenting.
I dissent. The threshold question we should answer in these two mandamus actions is whether Judge Moore had the authority to appoint a guardian ad litem after the judgment was final.
There are presently two courts that are involved with this child. Judge Moore’s court has jurisdiction over the assets of the personal injury suit. Judge Lowry’s court has jurisdiction over the person of the child.
There are presently two parties who are attempting to represent the interests of the child. The Wonzers, who are the child’s grandparents and are the temporary managing conservators appointed by Judge Lowry, are acting as next friends. Mr. Coghlin, who was appointed by Judge Moore, is acting as a guardian ad litem.
If it is permissible for a trial court to appoint a guardian ad litem after the litigation has terminated and after the judgment has become final, the guardian ad litem *555would supplant and displace the next friend. If it is not permissible for a trial court to appoint a guardian ad litem after the litigation has terminated and after the judgment has become final, only the next friend could represent the child in that court. Either the guardian or the next friends should represent the child in Judge Moore’s court. Both cannot.
Rule 173 of the Texas Rules of Civil Procedure states the following:
When a minor ... is a party to a suit either as plaintiff, defendant or inter-venor and is represented by a next friend of guardian who appears to the court to have an interest adverse to such minor ... the court shall appoint a guardian ad litem for such person and shall allow him a reasonable fee for his services to be taxed as part of the costs.
(Emphasis added.) Presumably, rule 173 requires that the minor be a party to a suit before the court can appoint a guardian ad litem. If the judgment is final and not appealable, the minor is no longer a “party to a suit.”
Here, the guardian ad litem was appointed after the suit was settled and after the judgment had become final. The sole purpose of the guardian ad litem seemed to be to represent Judge Moore, the respondent, in the motion to rehear the mandamus.
The trial court can appoint a guardian ad litem only for specific purposes and his powers are limited to matters connected with the suit in which he is appointed. Durham v. Barrow, 600 S.W.2d 756, 761 (Tex.1980); Pleasant Hill Children’s Home v. Nida, 596 S.W.2d 947, 951 (Tex.App.—Fort Worth 1980, no writ). A guardian ad litem’s appointment ends when a judgment is entered in the suit in which he was appointed. Barrow v. Durham, 574 S.W.2d 857, 860 (Tex.App.—Corpus Christi 1978) aff'd, 600 S.W.2d 756 (Tex.1980).
If Judge Moore’s appointment of a guardian ad litem was proper, the guardian ad litem displaced the next friends. See Newman v. King, 433 S.W.2d 420, 421 (Tex.1968) (“[Djisplacement of the next friend with a court appointed guardian ad litem ... is authorized only when it ‘appears to the court’ that the next friend has an interest ‘adverse to the minor.’ ”); Kennedy v. Missouri Pac. R.R., 778 S.W.2d 552, 555 (Tex.App.—Beaumont 1989, writ denied) (“Displacement of the next friend with a guardian ad litem is authorized only when it appears to the court that the next friend has an interest adverse to the person represented.”); Hall v. Birchfield, 718 S.W.2d 313, 319 (Tex.App.—Texarkana 1986) rev’d on other grounds, 747 S.W.2d 361 (Tex.1988) (“Caution should dictate the displacement in every legal preceding which the pleading or the evidence indicates a reasonable possibility of adverse interest”). In that case, the next friends have no standing to challenge the investment decision of the trial court.
If Judge Moore’s appointment of the guardian ad litem was not proper, the next friends have not been displaced by the guardian ad litem. In that case, the guardian ad litem has no standing to challenge the mandamus this Court issued on January 29, 1992.
Because the child in this case was not involved in a lawsuit at the time the guardian ad litem was appointed, I would hold that the appointment was not authorized by rule 173.
I would grant the mandamus filed by the Wonzers in cause number 92-00188-CV, direct Judge Moore to rescind his order appointing the guardian ad litem, and deny the motion for rehearing in cause number 91-01160-CV.